UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 20-1566


SAMUEL H. SLOAN,

                   Plaintiff - Appellant,

             v.

MARIA CHILDRESS; SHAYAM RAMAN; SUSAN SWECKER; CHRIS
BOLLING; MARK HERRING; RALPH NORTHAM; LAWRENCE JANOW; J.
MICHAEL GAMBLE; WILLIAM G. PETTY; FRANK G. DAVIDSON, III;
NORMAN K. MOON; CHARLES EDWARD ROBERTS; DARRELL ROBERTS;
JEFFERSON BEAUREGARD SESSIONS III; UNITED STATES DEPARTMENT
OF JUSTICE,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00260-MHL)


Submitted: October 22, 2020                               Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel H. Sloan, Appellant Pro Se. Toby Jay Heytens, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Elizabeth Wu, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia; Jeffrey
A. Breit, BREIT CANTOR GRANA BUCKNER, PLLC, Virginia Beach, Virginia;
William Fisher Etherington, Thomas Neal Jamerson, BEALE, DAVIDSON,
ETHERINGTON & MORRIS, PC, Richmond, Virginia; Elaine Duross McCafferty,
WOODS ROGERS, PLC, Charlottesville, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Samuel H. Sloan appeals the district court’s orders dismissing his civil complaint

and denying reconsideration. * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Sloan v. Childress,

No. 3:18-cv-00260-MHL (E.D. Va. Sept. 6, 2019 & May 14, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
          Although Sloan did not file a new or an amended notice of appeal following the
district court’s order denying reconsideration, his informal brief serves as the functional
equivalent of a notice of appeal from the reconsideration order. See Smith v. Barry, 502
U.S. 244, 248-49 (1992).



                                            3